People ex rel. Brown v Brann (2020 NY Slip Op 07391)





People ex rel. Brown v Brann


2020 NY Slip Op 07391


Decided on December 9, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 9, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
SYLVIA O. HINDS-RADIX
FRANCESCA E. CONNOLLY
VALERIE BRATHWAITE NELSON, JJ.


2020-08924

[*1]The People of the State of New York, ex rel. Damien M. Brown, on behalf of Jonathan Thomas, petitioner, 
vCynthia Brann, etc., respondent.


Damien M. Brown, Brooklyn, NY, petitioner pro se.
Eric Gonzalez, District Attorney, Brooklyn, NY (Daphney Gachette of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Jonathan Thomas upon his own recognizance or, in the alternative, to set reasonable bail upon Kings County Indictment No. 6578/2012.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Kings County, to deny bail pending Jonathan Thomas's retrial was not an improvident exercise of discretion and did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
AUSTIN, J.P., HINDS-RADIX, CONNOLLY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court